DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21, 29, 31-32, 34-36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (EP 15186460, dated September 23, 2015; English translation and citations taken from US 11,197,963 B2) in view of Shekalim (US 2018/0200451 A1).
With regard to claim 20, Helmer discloses A supplementary device (Fig. 2 and 3, element 2) configured to be releasably attached to a distal end of a drug delivery device (11), the supplementary device comprising: primary electronics (see components within 2 in Fig. 3); a non-contact acceleration sensor (30) located on or within the supplementary device, the non- contact acceleration sensor being directed towards a proximal end of the drug delivery device (located at the proximal end of the drug delivery device as shown in Fig. 3); and a low power processor (24) configured to: receive signals output from the non-contact acceleration sensor, determine based on the signals that an outer needle cap of the drug delivery device has been removed (Col 6, lines 32-50), and in response to determining that the outer needle cap of the drug delivery device has been removed, send a wake-up signal to the primary electronics of the supplementary device (col 7, lines 56 to Col 8, line 21).
However, Helmer does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helmer with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).

With regard to claim 21, Helmer discloses further comprising a memory (241/240) readable by the low power processor, the memory storing one or more acceleration profiles (240; Col 7, lines 4-16). 
With regard to claim 29, Helmer discloses wherein the non-contact acceleration sensor (30) is positioned so as to detect a movement of the user’s hand as the user’s hand removes the needle cap (this is functional language and the acceleration sensor is positioned such that it would be capable of sensing the movement of a user’s hand). 
With regard to claim 31, Helmer discloses wherein the non-contact acceleration sensor (30) is an electromagnetic reflection sensor (Col 6, lines 32-50; any suitable form of proximity sensor).
With regard to claim 32, Helmer discloses wherein the non-contact acceleration sensor is an optical or infrared sensor (Col 6, lines 32-50; any suitable  form of proximity sensor). 
With regard to claim 34, Helmer discloses wherein the supplementary device further comprises a locking sensor (when the inner cylindrical wall 21 abuts the external surface of the cap 19 to tightly retain the supplementary device in the attached position; Col 5, lines 43-54). 
With regard to claim 35, Helmer discloses wherein the supplementary device further comprises a wireless unit (28) configured to transmit data to one or more external devices. 
With regard to claim 36, Helmer discloses A method of operating a supplementary device (fig. 3, element 2) configured to be releasably attached to a distal end of a drug delivery device (11), the method comprising: outputting signals by a non-contact acceleration sensor (30) located on or within the supplementary device and being directed towards a proximal end of the drug delivery device; receiving the signals output from the non-contact acceleration sensor at a low power processor (24);Filed: June 23, 2020 Page: 6of8 determining, by the low power processor and based on the signals, that an outer needle cap of the drug delivery device has been removed; and in response to determining that the outer needle cap of the drug delivery device has been removed, sending a wake-up signal to primary electronics of the supplementary device (Col 6, lines 32-50; col 7, lines 56 to Col 8, line 21). 
However, Helmer does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helmer with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).
With regard to claim 39, Helmer discloses A system comprising: a drug delivery device (fig 3, element 11); and a supplementary device (2) configured to be releasably attached to a distal end of the drug delivery device, the supplementary device comprising: primary electronics (see components within element 2), a non-contact acceleration sensor (30) located on or within the supplementary device, the non-contact acceleration sensor being directed towards a proximal end of the drug delivery device, and a low power processor (24) configured to: receive signals output from the non-contact acceleration sensor, determine based on the signals that an outer needle cap of the drug delivery device has been removed, andApplication No. :16/957,330DE2017/115-US-PCT Filed: June 23, 2020Page: 7 of8 in response to determining that an outer needle cap of the drug delivery device has been removed, send a wake-up signal to the primary electronics of the supplementary device (Col 6, lines 32-50; col 7, lines 56 to Col 8, line 21).
However, Helmer does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helmer with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).


Claim(s) 20, 36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2014/0243750 A1) in view of Shekalim (US 2018/0200451 A1).
With regard to claim 20, Larsen discloses A supplementary device (Fig. 12a-12c, 13a-13c) configured to be releasably attached to a distal end of a drug delivery device (Fig. 13c or Fig. 12c), the supplementary device comprising: primary electronics (102); a non-contact acceleration sensor ([0134]) located on or within the supplementary device, the non- contact acceleration sensor being directed towards a proximal end of the drug delivery device ([0134]); and a low power processor (102) configured to: receive signals output from the non-contact acceleration sensor, determine based on the signals that an outer needle cap of the drug delivery device has been removed ([0134]), and in response to determining that the outer needle cap of the drug delivery device has been removed, send a wake-up signal to the primary electronics of the supplementary device ([0134]).
However, Larsen does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larsen with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).

With regard to claim 36, Larsen discloses A method of operating a supplementary device (Fig. 12a-12c, 13a-13c) configured to be releasably attached to a distal end of a drug delivery device (fig. 13c or 12c), the method comprising: outputting signals by a non-contact acceleration sensor ([0134]) located on or within the supplementary device and being directed towards a proximal end of the drug delivery device; receiving the signals output from the non-contact acceleration sensor at a low power processor (102);Filed: June 23, 2020 Page: 6of8 determining, by the low power processor and based on the signals, that an outer needle cap of the drug delivery device has been removed; and in response to determining that the outer needle cap of the drug delivery device has been removed, sending a wake-up signal to primary electronics of the supplementary device ([0134]). 
However, Larsen does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larsen with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).

With regard to claim 39, Larsen discloses A system comprising: a drug delivery device (fig 12a-12c, 13a-13c); and a supplementary device (Fig. 12a and 13a) configured to be releasably attached to a distal end of the drug delivery device, the supplementary device comprising: primary electronics (102), a non-contact acceleration sensor ([0134]) located on or within the supplementary device, the non-contact acceleration sensor being directed towards a proximal end of the drug delivery device, and a low power processor (102) configured to: receive signals output from the non-contact acceleration sensor, determine based on the signals that an outer needle cap of the drug delivery device has been removed, andApplication No. :16/957,330DE2017/115-US-PCT Filed: June 23, 2020Page: 7 of8 in response to determining that an outer needle cap of the drug delivery device has been removed, send a wake-up signal to the primary electronics of the supplementary device ([0134]). 
However, Larsen does not explicitly disclose that the sensor measures velocity. 
Shekalim teaches a drug delivery device with a cap and further teaches that a sensor is used to measure the velocity of the relative motion of the cap and the pen injector ([0085], [0081]). Thus this type of a velocity sensor could be used as the acceleration sensor found in Helmer and would be configured to measure the change in velocity fo ahand of a user as the user removes the needle cap. The claim language “configured to” is functional and only requires that the sensor be capable of performing the recited function. Because the sensor in Shekalim is designed to measure relative velocity of the cap it would also be capable of measuring the relative velocity of a hand of the user that is removing said cap. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larsen with the measurement of velocity as taught by Shekalim for the purpose of more accurately determining when the cap is removed from the pen injector ([0081]).



Claim 22-24, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (EP 15186460, dated September 23, 2015; English translation and citations taken from US 11,197,963 B2) in view of Shekalim (US 2018/0200451 A1) and in further view of Tamtoro et al. (US 2020/0289740 A1).
With regard to claim 22-24, 37-38, Helmer/Shekalim teach the claimed invention except for comparing sensor info to store profiles. 
Tamtoro teaches software for taking sensor information ([0064]) and comparing the sensor information to store profiles ([0152]) and being able to update the profile based on the sensed data ([0077]). Each of the profiles relating to different types of drug delivery devices ([0077], [0152], the profiles are based on different patient medication routines). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helmer/Shekalim with the step of comparing sensed information to stored profiles as taught by Tamtoro for the purpose of determining whether the patient is receiving the correct medication ([0152]). 

Claim 30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (EP 15186460, dated September 23, 2015; English translation and citations taken from US 11,197,963 B2) in view of Shekalim (US 2018/0200451 A1) and in further view of Martin et al. (US 2017/0332969 A1).
With regard to claim 30 and 33, Helmer/Shekalim teach the claimed invention except for a position sensor. 
Martin teaches an injector device including a position sensor (motion sensors 170) being directed towards the proximal end of the device and configured to output signals indicative of the position and/or orientation of the user’s hand/or the drug delivery device ([0042]; determines range of motion of the user’s hand) and can be a passive infrared sensor or accelerometer ([0015]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Helmer/Shekalim to include a position sensor as taught by Martin for the purpose of determining the position of the device while being used by a patient ([0042]). 

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-24, 29-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783